 

COMMERCIAL NOTE

 

FOR VALUE RECEIVED, the Undersigned, Palmer-Mapletree LLC, a Delaware limited
liability company with its principal place of business at 9 East 40th Street,
Suite 900, New York, New, York (the "Borrower") promises to pay to the order of
Country Bank for Savings ("Lender"), at the Lender's main office presently
located at 75 Main Street, Ware, Hampshire County, Massachusetts, or at such
other place as Lender may designate in writing, the principal sum of FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00), plus interest, all as
hereinafter set forth ("Note").

 

INTEREST

 

Interest from the date hereof upon the unpaid principal balance from time to
time outstanding shall accrue at an initial fixed rate of five and 00/100
percent (5.00%) per annum for an initial period of five (5) years, commencing
from the date hereof (the “Initial Period”), and thereafter, during each
succeeding one (1) month period ("Adjustment Period"), at a fixed rate to be
determined as of the first day of each such Adjustment Period and equal to
Lender's Prime Rate on that date plus one and 00/100 percent (1.00%) per annum,
provided, however, at no time, shall the interest rate charged in connection
with this Note be less than five and 00/100 percent (5.00%) per annum. "Prime
Rate" as used herein shall mean the "Prime Rate" as identified and published by
the Wall Street Journal under its listing of Money Rates (and where more than
one "Prime Rate" is so published, the highest rate shall be used herein). If the
above Prime Rate index should no longer become available, Lender shall select a
new index which is based upon comparable information and shall notify the
Undersigned of the change. Interest hereunder shall be computed on the basis of
a three hundred sixty (360) day year and shall accrue and be paid for the actual
number of days any principal hereunder remains unpaid.

 

REPAYMENT

 

Principal and interest due Lender hereunder shall be repayable as follows:

 

A.Commencing one (1) month from the date hereof and on the same day of each
month during the Initial Period, payments of principal and interest in the
amount of $3,972.92;

 

B.Thereafter, and on the same day of each succeeding month during each
Adjustment Period, payments of principal and interest in such amounts as are
necessary to fully amortize the (then) unpaid principal hereunder existing on
the first day of each such Adjustment Period at the (then) applicable rate of
interest and based upon an amortization period of fifteen (15) years less the
number of years elapsed from the date hereof;

 



1

 

 

C.Any remaining unpaid principal, and all accrued interest thereon, shall be due
and payable IN FULL fifteen (15) years from the date hereof.

 

Any payments received by Lender with respect to this Note shall be applied first
to any costs, charges or expenses (including reasonable attorneys’ fees) due
Lender from the Undersigned, second to any unpaid accrued interest hereunder and
third to the unpaid principal hereunder.

 

If any payment required hereunder is more than fifteen (15) days overdue, (in
addition to the interest accruing hereunder) a late charge of five percent
(5.00%) of the overdue payment shall be charged to the Undersigned and be
immediately due and payable to Lender. Any payment having a due date falling
upon any day during which the Lender is not open for business shall be due and
payable on the next business day for which Lender is open for business and
interest shall continue to accrue during the extended period.

 

If any payment received by Lender with respect to this Note shall be deemed by a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under federal or state law, or otherwise due any party other than
Lender, then the obligation for which the payment was made shall not be
discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding the Lender's return to the Undersigned or any other party of the
original of this Note or other instrument evidencing the obligation for which
payment was made.

 

The Borrower shall have the right to prepay this Note at any time, provided,
however, in the event of any Prepayment the Borrower shall pay to the Lender a
Prepayment premium computed as follows:

 

(a)If Prepayment occurs during the first year of this Note, the premium shall be
an amount equal to five percent (5.00%) of the outstanding principal balance
existing immediately prior to the Prepayment.

(b)If Prepayment occurs after the first year of this Note, but prior to
commencement of the third year of this Note, the premium shall be an amount
equal to four percent (4.00%) of the outstanding principal balance existing
immediately prior to the Prepayment.

(c)If Prepayment occurs after the second year of this Note, but prior to
commencement of the fourth year of this Note, the premium shall be an amount
equal to three percent (3.00%) of the outstanding principal balance existing
immediately prior to the Prepayment.

(d)If Prepayment occurs after the third year of this Note, but prior to
commencement of the fifth year of this Note, the premium shall be an amount
equal to two percent (2.00%) of the outstanding principal balance existing
immediately prior to the Prepayment.

(e)If Prepayment occurs after the fourth year of this Note, but prior to
commencement of the sixth year of this Note, the premium shall be an amount
equal to one percent (1.00%) of the outstanding principal balance existing
immediately prior to the Prepayment.

 



2

 

 

For purposes hereof, “Prepayment” shall mean any payment of principal in advance
of its due date. All Prepayments, whether by acceleration or otherwise, shall be
applied against the principal payments due hereunder in the inverse order of
their maturity.

 

Upon the occurrence of a default hereunder, interest upon the total unpaid
principal hereunder shall thereafter, at Lender's option, without notice to
Undersigned, and until payment in full of all obligations hereunder, accrue at a
rate ("Default Rate") equal to the lesser of (a) the highest interest rate
permitted by applicable law or (b) five percent (5.00%) per annum above the
interest rate then in effect hereunder at the time of the default.

 

It is not intended under this Note to charge interest at a rate exceeding the
maximum rate of interest permitted to be charged under applicable law, but if
interest exceeding said maximum rate should be paid hereunder, the excess shall,
at Lender's option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
the Undersigned.

 

The following described property, in addition to all other collateral now or
hereafter provided by the Undersigned to Lender, shall secure this Note and all
other present or future obligations of the Undersigned to Lender: Mortgage on
property owned by the Borrower and located at 20 Wilbraham Street, Palmer,
Hampden County, Massachusetts (the "Mortgaged Premises").

 

As additional collateral for the payment and performance of this Note and all
other obligations, whether now existing or hereafter arising, of the Undersigned
to Lender, Lender shall at all times have and is hereby granted a security
interest in, and right of offset against, all cash, deposit balances and/or
accounts, instruments, securities or other property of the Undersigned, and of
any endorser or guarantor hereof, now or hereafter in the possession of Lender,
whether for safekeeping or otherwise. This right of offset shall permit Lender
at any time and without notice to the Undersigned or any endorser or guarantor
hereof, to transfer such funds or property as may be deemed by Lender to be
appropriate so as to reduce or satisfy any obligation of the Undersigned to the
Lender, whether or not such obligation is then due.

 



3

 

 

This Note shall be IN DEFAULT and the total unpaid principal hereunder and all
accrued interest thereon shall, at Lender's option, be immediately due and
payable, without prior notice, protest, or demand, upon the occurrence of any
one or more of the following events of default (an “Event of Default”): (a) the
failure of the Undersigned to pay any amount when due hereunder within 10 days
following written notice from Lender; (b) the failure of the Undersigned to
perform any other obligation to Lender as required hereunder or under any other
agreement between Lender and the Undersigned, after the expiration of any
applicable grace or cure period; (c) the occurrence of any default under, or the
breach of, any term or condition of this or any other note, any mortgage, loan
and/or security agreement, guaranty, or any other agreement between Lender and
the Undersigned, after the expiration of any applicable grace or cure period;
(d) Lender's determination that any representation made by the Undersigned to
Lender at any time was not true or accurate in any material respect when
given;(e) the granting of any trust mortgage upon any assets of the Undersigned,
the occurrence of any assignment for the benefit of the Undersigned's creditors
or the appointment of a custodian, trustee, or receiver with respect to any
assets of the Undersigned, or the filing of any petition by or against the
Undersigned under the Bankruptcy Reform Act of 1978 (as amended) or any other
federal or state law by which the Undersigned is or may be relieved from its
debts, provided however, the Undersigned shall have forty five (45) days within
which to obtain a final dismissal of any involuntary bankruptcy petition; (f)
the service of any process upon Lender by which any funds of the Undersigned
being held by Lender may be attached if not dismissed or fully bonded within 30
days; (g) the attachment of any other assets of the Undersigned, where such
attachment is not released, terminated or fully bonded within thirty (30) days
of the order authorizing it; (h) the entry of any judgment against the
Undersigned which is not satisfied or appealed from within fifteen (15) days of
its entry; (i) the death, incapacity, dissolution, termination of existence or
liquidation of any of the Undersigned; (j) the occurrence of any of the
foregoing events of default with respect to any endorser of any obligations of
the Undersigned to Lender.

 

The Undersigned respectively (a) waive presentment, demand, notice, protest and
delay in connection with the delivery, acceptance, performance, collection and
enforcement of this Note, and (b) assent to any extension, renewal, modification
or other indulgence permitted by Lender with respect to this Note, including,
without limitation, any release, substitution, or addition of co-makers,
endorsers or guarantors of this Note and any release, substitution or addition
of collateral securing this Note or any other obligations of the Undersigned, or
any such endorsers or guarantors, to Lender, and (c) authorize Lender, in its
sole and exclusive discretion and without notice to the Undersigned, or any
endorser or guarantor hereof, to complete this Note if delivered incomplete in
any respect.

 

No indulgence, delay or omission by Lender in exercising or enforcing any of its
rights or remedies hereunder shall operate as a waiver of any such rights or
remedies or of the right to exercise them at any later time. No waiver of any
default hereunder shall operate as a waiver of any other default hereunder or as
a continuing waiver. The Lender's acceptance of any payment hereunder, following
any default, shall not constitute a waiver of such default or of any of the
Lender's rights or remedies hereunder (including charging interest at the
Default Rate), unless waived in writing by Lender.

 

All of the Lender's rights and remedies hereunder, and under any other related
loan documents, shall be cumulative and may be exercised singularly or
concurrently, at the Lender's sole and exclusive discretion.

 



4

 

 

The Undersigned jointly and severally agree to pay on demand all costs and
expenses, including, but not limited to, reasonable attorneys’ fees, incurred by
Lender in connection with the protection and/or enforcement of any of Lender's
rights or remedies hereunder, whether or not any suit has been instituted by
Lender.

 

The word "Lender" where used herein shall mean the named payee, its successors,
assigns, affiliates and endorsees (and/or the holder of this Note if, at any
time, it is made payable to bearer), all of whom this Note shall inure to their
benefit as holders in due course.

 

The word "Undersigned" where used herein includes the Borrower, any and all
makers and co-makers hereof, and their respective heirs, successors, assignees
and representatives, all of whom and their respective heirs, successors, assigns
and representatives, shall be jointly and severally liable hereunder. Any
reference herein to the Undersigned is a reference to such party or parties
individually as well as collectively.

 

The use of masculine or neuter genders hereunder shall be deemed to include the
feminine and the use of the singular or the plural herein shall be deemed to
include the other, as the context may require.

 

The Undersigned represents that the proceeds of this Note will not be used for
personal, family or household purposes and that this loan is strictly a
commercial transaction.

 

The Undersigned, at its own expense, shall provide Lender with such financial
statements and other information as Lender may from time-to-time require.

 

This Note shall be governed by the laws of the Commonwealth of Massachusetts and
the Undersigned submit to the jurisdiction of its courts with respect to all
claims concerning this Note or any collateral securing it.

 

ALL PARTIES TO THIS NOTE, INCLUDING LENDER, HEREBY EXPRESSLY WAIVE ALL RIGHTS TO
TRIAL BY JURY, AS TO ALL ISSUES, INCLUDING ANY COUNTERCLAIMS, WITHOUT EXCEPTION,
IN ANY ACTION OR PROCEEDING RELATING, DIRECTLY OR INDIRECTLY, TO THIS NOTE
AND/OR OTHER INSTRUMENTS OR LOAN DOCUMENTS (IF ANY) EXECUTED IN CONNECTION
HEREWITH.

 

IN THE EVENT THAT UNDERSIGNED SHALL BECOME A DEBTOR IN ANY BANKRUPTCY PROCEEDING
PURSUANT TO USC 11 AND LENDER SHALL SEEK RELIEF FROM AUTOMATIC STAY PURSUANT TO
§362 THEREOF, UNDERSIGNED ACKNOWLEDGES AND AGREES THAT THE PARTIES INTEND, AS A
NEGOTIATED CONDITION OF THE MAKING OF THE LOAN REPRESENTED HEREBY, THAT LENDER
BE GRANTED IMMEDIATE RELIEF FROM STAY UPON SUCH HAPPENING, AND THAT THIS WRITING
MAY BE DEEMED CONCLUSIVE EVIDENCE AS TO THE NEGOTIATED ONGOING INTENTION OF THE
PARTIES AND IS INTENDED TO REMAIN THE PRINCIPAL BASIS UPON WHICH ANY COURT SHALL
MAKE SUCH DETERMINATION.

 



5

 

 

This Note constitutes a final written expression of all of its terms and is a
complete and exclusive statement of those terms. Any modification or waiver of
any of these terms must be in writing signed by the party against whom the
modification or waiver is to be enforced.

 

The Undersigned agree to be bound by the terms of this Note and acknowledge
receipt of a signed copy hereof.

 

Signed as a sealed instrument this 8th day of June, 2012.

 

Witness:   Palmer-Mapletree LLC                           By: /s/ Nickolas W.
Jekogian, III         Nickolas W. Jekogian, III, Manager                 By: /s/
Alexander Ludwig         Alexander Ludwig, Manager  

 



6

 

